1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Mar 30, 2020
3
                          UNITED STATES DISTRICT COURT                SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
4

5    UNITED STATES OF AMERICA,                  No.   4:13-CR-06012-EFS

6                             Plaintiff,
                                                ORDER STRIKING MR. TEJEDA’S
7                v.                             MOTION TO RECONSIDER AND
                                                MOTION TO APPOINT COUNSEL
8    ARNULFO GOMEZ TEJEDA,

9                             Defendant.

10
           Before the Court, without oral argument, are Defendant Arnulfo Gomez
11
     Tejeda’s Motion for Reconsideration of the Court’s order denying Defendant’s second
12
     motion to reduce sentence, ECF No. 121, and Motion to Appoint Counsel, ECF No.
13
     122. Defendant asks the Court to reconsider his motion to reduce his sentence
14
     pursuant to 18 U.S.C. § 3582(c)(2) based on the United States Sentencing
15
     Guidelines (U.S.S.G.) Amendment 782, arguing he was sentenced under the
16
     Guidelines range and was not provided adequate time to submit a reply to the
17
     Government’s response. See ECF No. 121. Defendant also asks the Court to
18
     appoint counsel for Defendant’s appeal in the event this Court denies Defendant’s
19
     Motion for Reconsideration. See ECF No. 122. Defendant however filed a Notice of
20
     Appeal with the Ninth Circuit on March 27, 2020, ECF No. 123, appealing the
21
     Court’s denial of his second Motion to Reduce Sentence. ECF No. 119.
22

23


     ORDER - 1
1          Because Defendant appealed the underlying order, the Court defers

2    consideration of Defendant’s Motion for Reconsideration and Motion for

3    Appointment of Counsel until the Ninth Circuit rules on his appeal. A notice of

4    appeal typically divests the court of jurisdiction. See Marrese v. Am. Acad. of

5    Orthopaedic Surgeons, 470 U.S. 373, 379 (1985) (“In general, filing of a notice of

6    appeal confers jurisdiction on the court of appeals and divests the district court of

7    control over those aspects of the case involved in the appeal.”). Federal Rule of

8    Criminal Procedure 37 reinforces the general rule that a district court is divested

9    of jurisdiction once an appeal has been filed:

10         If a timely motion is made for relief that the court lacks authority to
           grant because of an appeal that has been docketed and is pending, the
11         court may:
                  (1)   defer considering the motion;
12                (2)   deny the motion; or
                  (3)   state either that it would grant the motion if the court of
13                      appeals remands for that purpose or that the motion
                        raises a substantial issue.
14
     Fed. R. Crim. P. 37(a).
15
           The Court elects to defer considering the motion for reconsideration. It was
16
     this Court’s ruling, ECF No. 119, that Defendant was ineligible for a sentence
17
     reduction under 18 U.S.C. § 3582(c)(2), and the Court finds no reason to depart
18
     from this ruling. As this Court’s ruling on Defendant’s second Motion to Reduce
19
     Sentence is now on appeal, the Court defers to the Ninth Circuit to address this
20
     issue before the Court addresses Defendant’s motion for reconsideration and
21
     motion for appointment of counsel.
22

23


     ORDER - 2
1          Because the Court is unsure as to the length of time the appeal will take, the

2    Court strikes Defendant’s motions so that they do not remain pending during the

3    entirety of the appellate process. As appropriate, Defendant may renew his

4    motions following the Ninth Circuit’s decision on his appeal. In addition, to assist

5    with his appeal, Defendant may file a motion for appointment of counsel with the

6    Ninth Circuit.

7          Accordingly, IT IS HEREBY ORDERED: Defendant’s Motion for

8    Reconsideration, ECF No. 121, and Motion to Appoint Counsel, ECF No. 122, are

9    STRICKEN.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to Defendant, counsel, and the Ninth Circuit.

12         DATED this _ 30th __ day of March 2020.

13
                                     s/Edward F. Shea
14                                   EDWARD F. SHEA
                             Senior United States District Judge
15

16

17

18

19

20

21

22

23


     ORDER - 3
